Name: Commission Regulation (EEC) No 1946/92 of 14 July 1992 amending Regulation (EEC) No 1591/92 introducing a countervailing charge on cherries originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/32 Official Journal of the European Communities 15. 7. 92 COMMISSION REGULATION (EEC) No 1946/92 of 14 July 1992 amending Regulation (EEC) No 1591/92 introducing a countervailing charge on cherries originating in Bulgaria duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of cherries originating in Bulgaria must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1591 /92 (3), as amended by Regulation (EEC) No 1796/92 (4), intro ­ duced a countervailing charge on cherries originating in Bulgaria ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ Article 1 In Article 1 of Regulation (EEC) No 1591 /92, 'ECU 51,36' is hereby replaced by 'ECU 85,26'. Article 2 This Regulation shall enter into force on 15 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 168, 23. 6 . 1992, p. 18 . b) OJ No L 182, 2. 7. 1992, p. 77.